Title: To James Madison from William Buchanan, 26 January 1802 (Abstract)
From: Buchanan, William
To: Madison, James


26 January 1802, “Port N. West,” Ile de France. Acknowledges receipt of a duplicate of JM’s 1 Aug. circular letter, which was his first intimation of his appointment as commercial agent. His commission has not arrived, but he expects it soon, as “my Friends Messrs S Smith & Buchanan inform me, it was forwarded by a Vessel, which sailed some time prior to the departure of the Conveyance, which brought me your Duplicate.” Vice-consul George Stacey will continue to perform official duties until the arrival of Buchanan’s commission. Is confident that local administrators will cooperate with him to detect vessels sailing under U.S. flag with counterfeit sea letters, although at present such measures are “rendered unnecessary as Administration have received Officialy by the way of the Cape of Good Hope a Copy of the Preliminary Articles of Peace between England & France.” Asks JM to “thank the President in my Name for the Confidence, he has been pleased to repose in me & assure him, that every thing shall be done on my part to give Satisfaction to such of my Compatriots as may have occasion to visit this Island.”
 

   RC (DNA: RG 59, CD, Port Louis). 1 p.; postmarked Philadelphia, 8 Apr.


   Samuel Smith had recommended his cousin William Buchanan as commercial agent in the place of George Stacey, who “would do no honor to our Country” (Smith to [Jefferson], [March 1801] [DNA: RG 59, LAR, 1801–9]).


   A full transcription of this document has been added to the digital edition.
